DETAILED ACTION
This communication is in responsive to Application 16/397444 filed on 4/29/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-20 are presented for examination.

Information Disclosure Statement
3.	The Information Disclosure Statement (IDS) submitted on 4/29/2019 complies with 37 CFR 1.97 provisions.  Accordingly, the Examiner has considered the IDS.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-10 and 16-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Esam et al. (hereinafter Esam) US 9882985 B1. 

Regarding Claim 1, Esam teaches a system, comprising: an application server configured to host a data processing application (Col. 5, lines 4-67 & Col. 6, lines 1-16 & Fig. 2; configuring application servers 240-1…240-n); a distributed data storage system configured to store data generated by a network of devices associated with the data processing application(Col. 5, lines 4-67 & Col. 6, lines 1-16 & Fig. 2; IoT computing platform 230 performs data processing and storage functions to support one or more IoT network applications); 
 and an intelligent data management system configured to manage data storage operations for storing the data generated by the network of devices in the distributed data storage system (Col. 5, lines 4-67 & Col. 6, lines 1-16 & Fig. 2; distributed data storage system), wherein the intelligent data management system is configured to determine one or more data types of the data generated by the network of devices (Col. 6, lines 38-67 & Fig. 2; embodiments of the invention include techniques to make storage array controllers in the data storage system 250 to be IoT network aware through a user/device registration process in which registered IoT devices of the same user/entity are assigned to the same storage pool, and wherein IoT devices of the same application type are assigned to the same virtual machine or server) and select one of a plurality of repositories within the distributed data storage system to store the data based on the determined data types (Col. 10, lines 10-40 & Fig. 5 illustrate that application type are stored in the same storage pool e.g. P1 or P2).

Regarding Claim 6, Esam teaches the system of claim 1, wherein the intelligent data management system is configured to allocate one or more virtual machines or application servers to devices within the network of devices based on the device types of the devices (Fig. 4 step 408).

Regarding Claim 7, Esam teaches the system of claim 1, wherein the intelligent data management system is configured to perform one or more pre-processing operations on the data generated by the network of device before storing the data in the distributed data storage system (see Figs. 5-6 and related paragraphs where addresses, types and size are determined before storing the data).

Regarding Claim 8, Esam teaches the system of claim 1, wherein the system comprises an Internet-of-Things cloud computing system (abstract; The method may be performed by an application server that is implemented in an IoT (Internet of Things) cloud computing system e.g. Fig. 2 illustrate IoT computing platform).

Regarding Claim 9, Esam teaches the system of claim 1, wherein the data generated by the network of devices comprise sensor data generated by a network of Internet-of-Things sensor devices (Figs. 1 or 5 illustrate IoT devices).
Regarding Claim 10, Esam teaches a method comprising: 
configuring an application server to host a data processing application (Col. 5, lines 4-67 & Col. 6, lines 1-16 & Fig. 2; configuring application servers 240-1…240-n); 

configuring an intelligent data management system to manage data storage operations for storing the data generated by the network of devices in the distributed data storage system (Col. 5, lines 4-67 & Col. 6, lines 1-16 & Fig. 2; distributed data storage system); 
determining, by the intelligent data management system, one or more data types of the data generated by the network of devices (Col. 6, lines 38-67 & Fig. 2; embodiments of the invention include techniques to make storage array controllers in the data storage system 250 to be IoT network aware through a user/device registration process in which registered IoT devices of the same user/entity are assigned to the same storage pool, and wherein IoT devices of the same application type are assigned to the same virtual machine or server); 
and selecting, by the intelligent data management system, one of a plurality of repositories within the distributed data storage system to store the data based on the determined data types (Col. 10, lines 10-40 & Fig. 5 illustrate that application type are stored in the same storage pool e.g. P1 or P2).

Regarding Claim 16, Esam teaches the method of claim 10, further comprising allocating, by the intelligent data management system, one or more virtual machines or 

Regarding Claim 17, Esam teaches the method of claim 10, further comprising performing, by the intelligent data management system, one or more pre-processing operations on the data generated by the network of device before storing the data in the distributed data storage system (see Figs. 5-6 and related paragraphs where addresses, types and size are determined before storing the data).

Claim 18 is substantially similar to claim 10, thus the same rationale applies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 11-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Esam in view of Agrawal et al. (hereinafter Agrawal) US 2013/0312107 A1. 

Regarding Claim 2, Esam teaches the system of claim 1, Esam further teaches wherein the plurality of repositories comprise a file repository and a data repository (Col. 6, lines 1-40 & Figs. 4-5 in Esam teaches different types of repositories), however, Esam does not expressly teach and wherein the intelligent data management system is configured to determine unstructured data types and structured data types, and store data which is determined to have an unstructured data type in the file repository and store data which is determined to have a structured data type in the data repository.
and wherein the intelligent data management system is configured to determine unstructured data types and structured data types (Fig. 1 & ¶0029 & ¶0034-¶0035; Agrawal teaches document repository 120 for storing unstructured data and MDM centralized repository e.g. table 155 that stores structured data), and store data which is determined to have an unstructured data type in the file repository and store data which is determined to have a structured data type in the data repository (Fig. 1 & ¶0029 & ¶0034-¶0035; Agrawal teaches document repository 120 for storing unstructured data e.g. relational database and MDM centralized repository e.g. table 155 that stores structured data).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Agrawal unstructured and structured data into the system of Esam in order to store different types of data where in case of unstructured data the system to store data that lacks a fixed or readily understood patter where the pieces of information are not organized in a fixed schema therefore are not individually accessible via a query (¶0029). Moreover, in case of structured data the system to store data that associate with attribute column on a database that can be determined by a program functionally (¶0034). 

Regarding Claim 3, Esam teaches the system of claim 1, however, Esam does not expressly teach wherein the data repository comprises one or more of a relational database and a non-relational database.
Agrawal teaches wherein the data repository comprises one or more of a relational database and a non-relational database (Fig. 1 & ¶0029 & ¶0034-¶0035; 

Regarding Claim 11, Esam teaches the method of claim 10, Esam further teaches wherein the plurality of repositories comprise a file repository and a data repository (Col. 6, lines 1-40 & Figs. 4-5 in Esam teaches different types of repositories), but does not expressly teach wherein determining one or more data types of the data generated by the network of devices comprises determining unstructured data types and structured data types.
Agrawal teaches wherein determining one or more data types of the data generated by the network of devices comprises determining unstructured data types and structured data types (Fig. 1 & ¶0029 & ¶0034-¶0035; Agrawal teaches document repository 120 for storing unstructured data and MDM centralized repository e.g. table 155 that stores structured data).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Agrawal unstructured and structured data into the system of Esam in order to store different types of data where in case of unstructured data the system to store data that lacks a fixed or readily understood patter where the pieces of information are not organized in a fixed schema therefore are not individually accessible via a query (¶0029). Moreover, in case of structured data the system to store data that associate with attribute column on a database that can be determined by a program functionally (¶0034). 



Regarding Claim 13, Esam in view of Agrawal teaches the method of claim 12, Agrawal teaches wherein the data repository comprises one or more of a relational database and a non-relational database (Fig. 1 & ¶0029 & ¶0034-¶0035; Agrawal teaches document repository 120 for storing unstructured data e.g. relational database and MDM centralized repository e.g. table 155 that stores structured data).

Regarding Claim 19, Esam teaches the article of manufacture of claim 18, However, Esam does not expressly teach wherein the plurality of repositories comprise a file repository and a data repository, wherein the intelligent data management system determines unstructured data types and structured data types, stores data which is determined to have an unstructured data type in the file repository, and stores data which is determined to have a structured data type in the data repository.
Agrawal teaches wherein the plurality of repositories comprise a file repository and a data repository, wherein the intelligent data management system determines unstructured data types and structured data types, stores data which is determined to have an unstructured data type in the file repository, and stores data which is determined to have a structured data type in the data repository (Fig. 1 & ¶0029 & ¶0034-¶0035; Agrawal teaches document repository 120 for storing unstructured data e.g. relational database and MDM centralized repository e.g. table 155 that stores structured data).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Agrawal unstructured and structured data into the system of Esam in order to store different types of data where in case of unstructured data the system to store data that lacks a fixed or readily understood patter where the pieces of information are not organized in a fixed schema therefore are not individually accessible via a query (¶0029). Moreover, in case of structured data the system to store data that associate with attribute column on a database that can be determined by a program functionally (¶0034). 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Esam in view of Muehge et al. (hereinafter Muehge) US 2019/0026048 A1. 
Regarding Claims 4 & 14, Esam teaches the method of claim 10, further comprising: 
determining, by the intelligent data management system, device types of the devices within the network of devices of the associated data processing application (Figs. 4-5 illustrate device registration including device types e.g. Mobile, cooker, door and car); 
assigning, by the intelligent data management system, a priority level to the devices and associated data processing application; and utilizing, by the intelligent data management system, the determined priority level to determine a memory tier or storage tier within the distributed data storage system for storing the data generated by the network of devices for the associated data processing application. However, this limitation is known in the art because this is conventional tired storage architecture, see below the support. 

Muehge teaches assigning, by the intelligent data management system, a priority level to the devices and associated data processing application (Fig. 2 & ¶0089-¶0112; note that this limitation is known in the art because this is conventional tired storage architecture, see below the support, despite that, Muehge teaches a priority is set for data types and devices to select which of the plurality of tiers to store a particular type of data is determined as a function of predefined rules or policies); 
and utilizing, by the intelligent data management system, the determined priority level to determine a memory tier or storage tier within the distributed data storage system for storing the data generated by the network of devices for the associated data processing application (Fig. 2 & ¶0089-¶0112; storing data according to data type and policy in different tires e.g. email is stored in tire 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Muehge into the system of Esam in order to store data into tires to meet or satisfy the user with respect . 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Esam in view of Hahn et al. (hereinafter Hahn) US 2015/0134857 A1. 
Regarding Claims 5 & 15, Esam teaches the method of claim 10, but does not expressly teach further comprising: determining, by the intelligent data management system, data write patterns and data read patterns of the devices within the network of devices; and utilizing, by the intelligent data management system, the determined data write and data read patterns to store the data of the devices in locations within the distributed data storage system to increase a throughput of data read and data write operations of the network of devices.

Hahn teaches further comprising: determining, by the intelligent data management system, data write patterns and data read patterns of the devices within the network of devices (¶0002, ¶0036-¶0037 & ¶0050-¶0060; determine write and read patterns); 
and utilizing, by the intelligent data management system, the determined data write and data read patterns to store the data of the devices in locations within the distributed data storage system to increase a throughput of data read and data write operations of the network of devices (the underline limitation is interpreted as intended use. Here, Hahn teaches in ¶0002, ¶0036-¶0037 & ¶0050-.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Hahn into the system of Esam in order to route read/write requests into these queues segregates different read and write patterns (applications are typically read sequentially, while user data is written in small chunks) (¶0060).  These embodiments also allow partitioning by queue and core on a process level, improving host and device performance. Id. (Prefetching and log output are generally driven by different processes). Id. Additionally, these embodiments allow for queue timing to be controlled in a more granular way without risking incoherent reads/writes, since the actual data types are independent. Id. Also, these embodiments allow separate asynchronous/background reads from high priority reads which gate responsiveness and prioritize those reads for which a user application may be stalled waiting for. Id. This enables a perceived increase in performance without changing the underlying storage architecture. Id. Further, these embodiments reduce the probability of routine device maintenance operations affecting host performance. Id. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Esam in view of Muehge and further in view of Hahn. 

Regarding Claim 20, Esam teaches the article of manufacture of claim 18, wherein the program code is further executable by the one or more processors to: determine, by the intelligent data management system, device types of the devices 
However, Esam does not expressly teach assign, by the intelligent data management system, a priority level to the devices and associated data processing application; utilize, by the intelligent data management system, the determined priority level to determine a memory tier or storage tier within the distributed data storage system for storing the data generated by the network of devices for the associated data processing application; determine, by the intelligent data management system, data write patterns and data read patterns of the devices within the network of devices; and utilize, by the intelligent data management system, the determined data write and data read patterns to store the data of the devices in locations within the distributed data storage system to increase throughput of data read and data write operations of the network of devices.

Muehge teaches assign, by the intelligent data management system, a priority level to the devices and associated data processing application (Fig. 2 & ¶0089-¶0112; note that this limitation is known in the art because this is conventional tired storage architecture, see below the support, despite that, Muehge teaches a priority is set for data types and devices to select which of the plurality of tiers to store a particular type of data is determined as a function of predefined rules or policies);  utilize, by the intelligent data management system, the determined priority level to determine a memory tier or storage tier within the distributed data storage system for storing the data generated by the network of devices for the associated data processing application (Fig. 2 & ¶0089-¶0112; storing data according to data type and policy in different tires e.g. email is stored in tire 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Muehge into the system of Esam in order to store data into tires to meet or satisfy the user with respect to performance characteristics (abstract & ¶0002). Utilizing such teachings enable the system to more effectively match a class of storage devices with criticality or access frequency of a type of data stored on that class of device (¶0002). 
Esam in view of Muehge do not expressly teach determine, by the intelligent data management system, data write patterns and data read patterns of the devices within the network of devices; and utilize, by the intelligent data management system, the determined data write and data read patterns to store the data of the devices in locations within the distributed data storage system to increase throughput of data read and data write operations of the network of devices.
Hahn teaches determine, by the intelligent data management system, data write patterns and data read patterns of the devices within the network of devices (¶0002, ¶0036-¶0037 & ¶0050-¶0060; determine write and read patterns); 
 and utilize, by the intelligent data management system, the determined data write and data read patterns to store the data of the devices in locations within the distributed data storage system to increase throughput of data read and data write operations of the network of devices (the underline limitation is .
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Hahn into the system of Esam in view of Muehge in order to route read/write requests into these queues segregates different read and write patterns (applications are typically read sequentially, while user data is written in small chunks) (¶0060).  These embodiments also allow partitioning by queue and core on a process level, improving host and device performance. Id. (Prefetching and log output are generally driven by different processes). Id. Additionally, these embodiments allow for queue timing to be controlled in a more granular way without risking incoherent reads/writes, since the actual data types are independent. Id. Also, these embodiments allow separate asynchronous/background reads from high priority reads which gate responsiveness and prioritize those reads for which a user application may be stalled waiting for. Id. This enables a perceived increase in performance without changing the underlying storage architecture. Id. Further, these embodiments reduce the probability of routine device maintenance operations affecting host performance. Id. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455